OPINION — AG — ** RESERVOIR — BUREAU OF RECLAMATION — CITY COUNTY PLANNING AND ZONING ACT ** A COUNTY WHICH MEETS THE PROVISIONS OF THE ACT, AND WHICH HAS A RESERVOIR CONSTRUCTED BY THE BUREAU OF RECLAMATION, THE UNITED STATES ARMY CORPS OF ENGINEERS, OR BY THE GRAND RIVER DAM AUTHORITY IS EMPOWERED UNDER 19 O.S. 866.2 [19-866.2] TO ESTABLISH ZONING REGULATIONS FOR ALL OR ANY PART OF THE UNINCORPORATED AREA WITHIN THE COUNTY. (COUNTY OFFICERS, PORTS, ZONING) CITE: 19 O.S. 866.2 [19-866.2], 19 O.S. 866.1 [19-866.1] [19-866.1] (P. KAY FLOYD)